 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCannon Air Conditioning and Heating Co., Inc. andYor-Tex, Inc. and Local Union No. 46, SheetMetal Workers Association, affiliated with theSheet Metal Workers' International Associ-ation, AFL-CIO. Case 3-CA-9095September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 14, 1980, Administrative Law JudgeStephen J. Gross issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.i We agree with the Administrative Law Judge that this case shouldnot be deferred to arbitration because the issue presented involves ques-lions of accretion, representation, and appropriate unit. all of which arematters for decision by the Board rather than an arbitrator. See, e.g .Wi-liums Iransportarlon Comnpany, 233 NLRB 837, 838 (1977).DECISIONSTATEMENT OF THE CASE AND INTRODUCTIONSF1-PHFIN J. GROSS, Administrative Law Judge:Cannon Air Conditioning and Heating Company iswholly owned and managed by Jack Cannon. (HereafterCannon Air Conditioning and Heating Company will bereferred to as C.A.C.) C.A.C is located in Rochester,New York, and, as its name suggests, is primarily in thebusiness of installing and servicing air-conditioning andheating systems.Yor-Tex, Inc., is affiliated with C.A.C. in that Cannonmanages and partially owns Yor-Tex. Yor-Tex was nomore than a corporate shell until early April 1979. Atthat time C.A.C. entered into a contract with the Roch-ester Products Division of General Motors under whichC.A.C. undertook to repair portable metal bins used byGeneral Motors in its manufacturing processes.' C.A.C.,in turn, entered into an arrangement with Yor-Tex bywhich Yor-Tex would do the repair work on the binswith the work to be done at C.A.C.'s facilities. In keep-ing with that arrangement, on April 3, 1979, Yor-Texbegan repair work on the bins, hiring employees andrenting or buying equipment necessary for the job.C.A.C. employs sheet metal workers, and those sheetmetal workers are members of a multiemployer unit rep-resented by Local 46 of the Sheet metal Workers Inter-national Association (hereafter Local 46). Shortly afterYor-Tex began its bin repair Work, an official of Local46 told Cannon that the Work fell within the scope ofthe collective-bargaining agreement between local 46 andthe employer association of which C.A.C. is a member.According to Local 46, therefore, Yor-Tex and its em-ployees (all of whom do bin repair work) would have tocomply with the various requirements of the collective-bargaining agreement, including the union-security provi-sion.When Cannon disagreed, Local 46 at first looked tothe grievance provisions of the collective-bargainingagreement as a way of compelling C.A.C. to complywith the collective-bargaining agreement in respect toYor-Tex's employees. But then Local 46 opted to end itsefforts in that direction and, on May 11, 1979, filed acharge With the Board alleging that C.A.C. "[r]efused tobargain or comply with the ...Collective-BargainingAgreement."The Board's Regional Director for Region 3 issued acomplaint against C.A.C. and Yor-Tex on June 21, 1979,based on Local 46's charge. The complaint alleges thatC.A.C. and Yor-Tex violated Section 8(a)(5) and (I) ofthe National Labor Relations Act, as amended. Respond-ents admitted the complaint's jurisdictional claims re-garding C.A.C., but denied any wrongdoing. I heard thecase in Rochester on November 29 and 30 and on De-cember 17 and 18, 1979.2THE ISSUESThis proceeding presents three major issues. First,should the Board defer to the grievance settling machin-ery provided by the collective-bargaining agreement?See Collyer Insulated Wire, A Gulf and Western SystemsCo., 192 NLRB 837 (1971). For the reasons discussed insection I of this Decision, my conclusion is that the Col-lyer line of cases is not applicable here and that theBoard should consider this case on its merits.A second issue is whether Yor-Tex and C.A.C. are asingle employer for purposes of the Act. My conclusionis that they are. See section II, below.Finally there is the principal issue presented by thisproceeding-do the Yor-Tex employees who are en-gaged in the bin repair work have a sufficient communi-' A drawing of such a bin is set out in Appendix A omitted from pub-licatlton2 Respondents jointly filed a brief, as did the General Counsel. Local46 advised that, in the main, it joined in the General Counsel's brief Re-spondents filed a reply brief which General Counsel moved to strike. TheGeneral Counsel's motion is granted for the reasons stated therein (I ac-cordingl) did no read the reply brief )252 NLRB No. 91556 CANNON AIR CONDITIONINGty of interest with the sheet metal workers representedby Local 46 to be considered an accretion to that mul-tiemployer unit?Section III of this Decision examines the various crite-ria that the Board uses to determine the extent of thecommunity of interest between groups of employees andconcludes that there is insufficient community of interestbetween the bin repair employees, on the one hand, andthe members of Local 46, on the other, to warrant in-eluding the bin repair workers in the unit that Local 46represents.I. HE COlI YER ISSUEThe collective-bargaining agreement between Local 46and the employer association of which C.A.C. is amember provides machinery for resolving disputes.Local 46 first turned to that machinery as a way of deal-ing with the Yor-Tex problem, and Respondents hereargue that the Board should defer to the contractuallyprovided grievance resolving mechanisms. The GeneralCounsel and Local 46 vigorously dispute that contention.For several reasons deferral would be inappropriatehere.For one thing, the object of the contractual grievanceprocedures would be to resolve the ambiguities in the ju-risdictional provision of the collective-bargaining agree-ment. But the unit question that lies at the heart of thisproceeding can only be determined on the basis of theextent of the community of interest between the twogroups of employees involved, not on the basis of theUnion's jurisdictional claims written into a collective-bar-gaining agreement: The Scrantonian Publishing Co., Inc.,et al., 215 NLRB 296, 298, fn. 6 (1974); Patterson-SargentDivision of Textron, Inc., 173 NLRB 1290 (1968). In fact,unit questions are simply outside the scope of the Collyerdoctrine. "The Board has consistently declined to leaveto an arbitrator the responsibility for determining unitquestions such as whether a newly acquired plant is anaccretion to an existing bargaining unit covered by a col-lective-bargaining agreement." Massachusetts Electric Co.,248 NLRB 155, 156 (1980).Secondly, even if this might otherwise have been aproper case for deferral under the Collyer doctrine, de-ferral would be improper here since the record does nottell us how the grievance machinery in fact works. Theprocedures set out in the applicable collective-bargainingagreement could easily lead to deadlock. The agreementprovides that in the case of such deadlock the grievancemay be appealed to the National Joint AdjustmentBoard. See General Counsel's Exhibit 3 at pp. 12-14.The problem is that the procedures to be used by theNational Joint Adjustment Board are not part of therecord, a problem noted by the parties.11. C.A.C. AND YOR-TrEX AS A SINGLE EMPI.OYERC.A.C. and Yor-Tex are separate legal entities, butthey are nonetheless a single employer for purposes ofthe Act.Respondents stipulated to that effect at the hearing,and, while Respondents later sought to withdraw fromthat stipulation, they do not seriously argue on brief thatC.A.C. and Yor-Tex are separate employers.In any case the facts show that the two companiesought to be considered one employer for purposes of theAct.I. C.A.C. and Yor-Tex have a common owner:Cannon wholly owns C.A.C., and is the owner of a one-third interest in Yor-Tex.2. Cannon manages both C.A.C. and Yor-Tex.3. All of Yor-Tex's business is derived from an ar-rangement with C.A.C. whereby Yor-Tex performs thework that C.A.C. contracted to do under C.A.C.'s con-tract with General Motors.4. Cannon, alone, sets labor relations policy forC.A.C., and with only minor input from Yor-Tex's twoother owners also does so for Yor-Tex.5. Yor-Tex uses C.A.C.'s building, and depends uponC.A.C.'s clerical help. The arrangements by which Yor-Tex is to pay for its use of the building and the clericalstaff are unwritten and nebulous.6. Yor-Tex's lone foreman transferred into that posi-tion from C.A.C.; and, at the start of Yor-Tex's binrepair work, Yor-Tex employees used some of C.A.C.'stools and equipment, and C.A.C. transferred one of itsemployees to Yor-Tex to work temporarily (for severalweeks on the bins).A few factors point toward finding C.A.C. and Yor-Tex to be separate employers for purposes of the Act.For example the nature of the work done by Yor-Tex isvery different from that done by C.A.C., pay scales forthe Yor-Tex employees are much lower than those of theC.A.C. employees, and the two companies use differentpayroll services. Nevertheless, Board precedent makes itclear that the two companies are a single employer forthe purposes of the Act. See, e.g., Numrich Arms Corpo-ration, Auto-Ordnance Corporation, 237 NLRB 313 (1978);Don Burgess Construction Corporation d/b/a Burgess Con-struction, et al., 227 NLRB 765 (1977).III. THE EXTENT OF COMMUNITY OF INTERESTBETWEEN THE SHEET META. WORKERS AND YOR-TEX'S EMPI.OYEESWhile C.A.C. and Yor-Tex are a single employer forpurposes of the Act, that does not necessarily establishthat Yor-Tex's and C.A.C.'s employees together make upan appropriate unit. South Prairie Construction Co. v.Local No. 627, International Union of Operating Engineers,AFL-CIO, et al., 425 U.S. 800 (1976); Central NewMex.ico Chapter, National Electrical Contractors Associ-ation, Inc., et al,, 152 NLRB 1604, 1608 (1965). Rather,the question of whether Yor-Tex's bin repair employeesand C.A.C.'s sheet metal workers belong in the same unithinges on the degree of the community of interest be-tween the two groups. This part of the decision will con-sider factors relating to the presence, or absence, of thatcommunity of interest.A. Nature of the Work of Bin Repair EmployeesThe bin repair work: Yor-Tex receives, repairs, andthen delivers to General Motors about 200 bins perweek In broad outline, the bin repair work involves off-557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDloading the bins from a flatbed truck using a forklift,cleaning any trash out of the bins, straightening any bentparts, replacing broken hinges. welding as necessary,painting (using a dip tank), weighing the bins, and thenusing a forklift to load the bins back onto a flatbed truck.Off-Loading and trash removal: The bins arrive atC.A.C.'s yard on a flatbed truck. A forklift driver, assist-ed by the flatbed truckdriver, offloads the bins into theyard. (The forklift driver may spend the day operatingthe forklift, or also help out with the various hand labordescribed below.) One or more Yor-Tex employees thenturn the bins on their sides (heavy work given the 360-pound weight of the bins) and remove the scrap paper,metal, and plastic inevitably in each bin when it arrivesat C.A.C.Straightening and final cleaning: After the trash is re-moved from the bins they are carried by forklift into theshop. (See Appendix B for a diagram of C.A.C.'s facili-ties [omitted from publication].) Two classes of employ-ees then begin work on the bins-common laborers, whomay at other times be assigned to the trash removalwork, and one or more employees using oxyacetylenetorches. Any parts of the bin that need straighteninghave that done at this time. Bent corner posts arestraightened using a tool specifically designed for thatpurpose. All other parts of the bin are straightened witha sledge hammer. Where necessary the bent metal is firstheated with a torch to make it more amenable tostraightening. The torch operators are responsible forcleaning the bins of any paper or tape that may be stuckto the bottom and sides.The bins have a hinged gate or door on their sides. Ifthe hinges to a gate are broken, one of Yor-Tex's labor-ers repairs them by replacing the broken hinges withhinges taken from scrapped bins.The final product of this stage of the work must be abin free of scrap and conforming in all dimensions tospecifications set by General Motors.Welding: After the straightening process the bins areput on a hand truck and brought to welding stations.Ninety to ninety-five percent of all of the bins need to bewelded. Most of the welding work involves reconnectingany rods that may have come loose from the frame orfrom other rods. The work involves the simplest kind oftack welding. Nonetheless, the welders must assure thatthe welds are reasonably strong.The persons who do the welding do nothing but weldbins unless a bottleneck develops elsewhere in the binrepair work, in which case they may be assigned to anyother work involving the bins.Final work on the bins: After the welding is completeda laborer moves the bins to a scale, and, after weighingthem, paints them, using an electric chain hoist and a diptank. The last part of the repair process involves using aforklift to load the repaired and painted bins onto a flat-bed truck for transport back to General Motors.Task-by task analysis: For laborers working on thebins, their work involves one or more of the followingtasks: Driving a forklift truck, manhandling 360-poundbins, cleaning trash from the bins and disposing of thetrash, using sledge hammers and a special post-straight-ening tool to straighten bent metal, replacing brokenhinges with hinges taken from scrapped bins, weighingthe bins, and using an electric hoist to dip the bins into adip tank.The employees assigned to the oxyacetylene torch-work use their torches to assist in the straightening ofbent metal on the bins, and to remove paper and tapefrom the bins. When called for by the nature of theworkload, the torch workers do one or more of the la-borers' tasks.As discussed above, the welders make tack-welding re-pairs to the bins throughout their working day unlessbottlenecks appear elsewhere in the bin repair work.B. The A'ature of the Work of Sheet Metal WorkersThe members of Local 46 who work for C.A.C. workon heating and air-condition systems exclusively. By andlarge that means fabricating and erecting ductwork forcommercial or Government buildings. That work, inturn, involves laying out, in drawings, the nature of theductwork to be installed (based on inspection of thebuilding by the sheet metal workers and/or on blue-prints, drawings, and parts lists); taking sheets of metal,angle iron, and the like, and fabricating those materialsinto the various required shapes; installing the ductwork;and then testing and balancing the system.In addition to that kind of job, in at least one case,members of Local 46 employed by C.A.C. fabricated ra-diator covers out of sheet metal and other materials inaccordance with a sketch supplied to C.A.C., and theninstalled the covers.Members of Local 46 employed by contractors otherthan C.A.C. perform a great variety of work (in additionto fabricating and installing heating and air-conditioningsystems). Examples include the following:1. Doing the sheet metal work involved in the fabrica-tion of huge commercial dishwashers.2. Building baskets for chickens and eggs in accord-ance with a rough sketch supplied by a farmer-a jobthat required the sheet metal worker to determine whatmaterials would be best to use, the dimensions of eachpart to be used in fabricating each piece, and the like.3. Building a glass and brass showcase.4. Covering a bar (for serving drinks) with copper.5. Restoring a statue.6. Building and installing items such as racks, shelving,checkout counters, guardrails, boiler covers, and stovehoods.7. Repairing things made from metal, including, in atleast one case, supermarket shopping carts.Looking for similarities between the work of em-poyees in the unit to which C.A.C.'s sheet metal workersbelong and the work of the Yor-Tex employees, sheetmetal workers sometimes cut and shape the kinds of ma-terials from which the bins are made, sometimes usesledge hammers to shape metal (such as fabricating metal"into shapes other than round" as well as pounding bentmetal back into shape), use welding equipment to joinmetal (although sheet metal workers who spend substan-tial periods of time doing only welding tend to be "top558 CANNON AIR CONDITIONINGwelders" with special training).? sometimes use oxyacet-ylene torches to soften metal for bending or to cut metal,do clean up work (such as policing the areas aroundtheir workbenches or cleaning a shop when assigned toby their employer during slow periods), and occasionallyuse a forklift or other equipment to move large amountsor heavy pieces of metal.C. Experience and Training RequiredThe bin repair workers: Yor-Tex employs three catego-ries of bin repair workers: Laborers, torch operators, andwelders. Of the three catagories of workers, only thewelders have to have any particular kind of backgroundor training. Yor-Tex hires as welders only persons whohave welding experience, but the welders do not have tohave any particular educational background and they donot have to be certified welders. They do have to be"skilled as a tack welder."Neither the torch operators nor the laborers have tohave any special background or experience whatsoever.In fact, Yor-Tex obtains employees in these catagoriesfrom New York State programs intended to find employ-ment for the unskilled and unemployed.On-the-job training for the bin repair workers is mini-mal. Persons designated to do the torchwork are trainedfor about an hour by a supervisor. Other employees re-ceive even less training. For instance, new bin repair em-ployees are given less than a half-hour's training on theuse of forklift trucks. Finally, as far as health and physi-cal requirements are concerned, the bin repair employeeshave to be strong enough to manhandle 360-pound bins,but that is the only requirement.The sheet metal workers: The background and skills re-quired of the sheet metal workers are best defined by thesheet metal workers' apprentice program. To become anapprentice, an applicant has to be between the ages of 18and 30 years old, be a high school graduate, pass a physi-cal examination, and pass a New York State aptitudetest. Once the applicant is accepted into the program hemust complete 2,000 hours of work as an apprentice and144 hours of schooling in courses such as mathematics,blueprint reading, drafing, and welding, and pass thetests given in connection with those courses.As a sheet metal worker witness put it, sheet metalwork demands a "very vast area of training."Not all members of Local 46 have gone through theapprentice program. In fact, one of the sheet metalworkers employed by C.A.C. did not, but that employeehad many years of experience doing sheet metal workand, in fact, at one point in his career had operated hisown sheet metal shop. Thus, he was experienced in blue-print reading, drafting, and the various skills associatedwith fabrication and installation. Indeed, he would havebeen useless to C.A.C. had he not been.Sheet metal workers who work for C.A.C. have tohave one other qualification: Their personnel history hasto be such that they can get security clearance, since a3 It seems that sheet metal workers sometimes do tack welding of thekind done by Yor-Tex's welders. but the welding done b C.A C.'s sheetmetal workers is a more technically difficult kind "entirely different"from the welding used in repairing the bins.substantial portion of CA.C.'s work is at military instal-lations.D. LocationC.A.C.'s sheet metal workers work in the "field,"rather than at C.A.C.'s shop, "most of the time," butwhen the sheet metal workers are not working in thefield they work in the same building as the bin repairworkers.When York-Tex first began work on the bins, much ofthe work was done in the room in which C.A.C.'s sheetmetal workers did their work. A month or two laterconstruction on an expansion of C.A.C.'s building wascompleted, and from that time on bin repair work wasdone in an adjoining area, but separate from, the sheetmetal shop.E. Functional IntegrationThe bin repair work is not functionally related toC.A.C.'s sheet metal work. To put it another way,changes in the output of C.A.C.'s sheet metal workerswould not affect Yor-Tex's bin repair work. And thesame is true in reverse.F. Number of EmployeesYor-Tex employs 12 to 14 bin repair workers. C.A.C.employss two or three sheet metal workers. (C.A.C. alsoemploys plumbers and service personnel, plus a janitorand clerical employees. Thus sheet metal workers makeup only a small minority of C.A.C.'s work force.) Look-ing beyond C.A.C. to the multiemployer unit, there areseveral hundred employees in the multiemployer sheetmetal worker unit to which C.A.C.'s sheet metal workersbelong.G. Management and SupervisionAs touched on earlier, Cannon manages both C.A.C.and Yor-Tex. It was Cannon who obtained the bin repaircontract from General Motors, and it is Cannon whoseeks out and obtains the construction work for C.A.C.'ssheet metal workers. Moreover, all labor policy decisionsfor both C.A.C. and Yor-Tex are made by Cannon. Forexample, Cannon decided wage levels for the variouscategories of bin repair employees.As far as first-line supervision is concerned, C.A.C.'ssheet metal workers by and large function without anysuch supervision. As for the bin repair employees,Cannon supervised them for the first month or so afterC.A.C. had obtained the contract from General Motors.Then Cannon decided to transfer John Coley, who hadbeen a C.A.C. employee, to Yor-Tex and Coley becamethe supervisor of the bin repair employees, and is incharge of hiring and firing them, disciplining them, andinspecting their work.Coley has no technical background and thus is in noposition to supervise sheet metal workers even if Cannonhad assigned him the job. However, apparently in one in-stance in Cannon's absence a sheet metal worker askedColey if he (the sheet metal worker) had permission to559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceed with some work. Coley answered in the affirma-tive.H. Collective-Bargaining HistoryThe bin repair employees are not unionized. As forC.A.C.'s relationship with Local 96, which representsC.A.C.'s sheet metal workers, the relationship goes backto 1972. At that time C.A.C. joined the Building TradesEmployers Association of Rochester, New york, and, asa sheet metal contractor, thereby became subject to thecollective-bargaining agreement between the Associationand Local 96. Article I of the agreement sets out its cov-erage see (G.C. Exh. 3 at pp. 3-9), but, as far as whetherarticle I covers the kind of work involved in the binwork, about all that can be said is that there is no clearanswer. As for other collective-bargaining agreements in-volving C.A.C. or Yor-Tex, C.A.C. is a member of em-ployer associations having collective-bargaining agree-ments with pipefitters and asbestos workers' unions (andwith other sheet metal worker unions with jurisdiction inareas outside Rochester), but, apart from C.A.C.'s sheetmetal workers, pipefitters and asbestos workers, its em-ployees and Yor-Tex's are not unionized. Thus, C.A.C.'sservice personnel, its clerical personnel, and its one jani-torial employee are not represented by any unions.1. Wages and Fringe BenefitsThe wages and major fringe benefits of sheet metalworkers employed by C.A.C. and of the bin repair work-ers employed by Yor-Tex on a per-hour basis are as fol-lows:1. Bin repair employee wages4are $4 for laborers,,$4.50 for torch workers, and approximately $75 forwelder; they receive no pension payments, etc.; and theyreceive I week of vacation per year.2. Sheet metal workers6wages are $15.15;7they re-ceive approximately $2.50 in pension payments, etc.; andthey receive no vacations.8J. Hiring ProceduresC.A.C. obtains sheet metal workers by contactingLocal 46. As for the bin repair workers, as discussed ear-lier Yor-Tex obtains them through state programs de-signed to find employment for the unemployed and un-skilled.K. Interchange of EmployeesWhen the bins began arriving at C.A.C.'s facilities inearly April, Cannon ordered Thomas Scott, one ofC.A.C.'s two sheet metal workers, to work on the bins(with two newly hired Yor-Tex employees). A month orso later Scott was taken off the bin repair work and was4 As of December 1979.5 Yor-Tex's welders are paid $5 an hour plus 75 per bin completed.6 For the period May 1979 through April 19807 The employer deducts $1 20 from this amount for acation fund andwork assessment purposes. See fn. 9.R The collectisve-bargaining agreement provides that employers willdeduct $1 per hour from the wages of the sheet metal workers to he usedto cover holiday and vacation pay for the sheet metal workers.never returned to it. Except for that one case, no C.A.C.sheet metal worker has done any bin repair work.'L. TurnoverThe turnover among bin repair workers is extremelyrapid-one or two leave each week. That equates to acomplete turnover of the Yor-Tex work force every 2 or3 months.C.A.C.'s sheet metal workers, on the other hand,appear to stay with C.A.C. for months or years beforemoving on. Of the two sheet metal workers employed byC.A.C. at the time bins began arriving at C.A.C., for in-stance, one had been with C.A.C. for 7 years and theother for 1-1/2 years. C.A.C.'s experience is not atypical.Other members of the Association also retain their samesheet metal worker employees for long periods of time.On the other hand, there are some contractors whoemploy sheet metal workers on a short-term basis.M. Contact Between EmployeesThere appears to be relatively little contact betweenC.A.C.'s sheet metal Workers and Yor-Tex's bin repairemployees (except for the time that Scott worked on thebins). The most convenient route for bin repair workersto the office or to the one bathroom at C.A.C. Yor-Texis through the sheet metal shop. But the sheet metalworkers tend to be in the field most of the time. More-over, except for the initial few weeks, the work done bythe bin repair workers is in a part of the building separat-ed by a wall from the sheet metal shop.N. Interchange of EquipmentC.A.C. provided Yor-Tex with some welding equip-ment for use in the bin repair work, and initially the binrepair workers used a C.A.C. power hacksaw to cutangle iron used in the repair of the bins. However, apartfrom that, the bin repair employees use no tools used byC.A.C.'s sheet metal workers, and the sheet metal work-ers use no tools used by the bin repair employees.0. AdministrationYor-Tex has no clerical staff of its own. All of Yor-Tex's clerical work is done by C.A.C.'s clerical employ-ees. As far as payroll matters are concerned, the compu-tations for Yor-Tex's employees are done by one compa-ny and those, for C.A.C.'s employees are done by an-other company.P. Conclusion-Community of InterestThere are unquestionably some similarities between thework done by Yor-Tex's bin repair employees and thework done by the sheet metal workers represented byLocal 46.9 Scott was at all times paid the wages specified by the collective-bar-gaining agreement with Local 46. That made his work on the bins veryexpensive. Cannon apparently chose this route because, while CA.C'ssheet metal work was slow at that time, CA,C was going to need Scottsoon for work at an Army depot (and in that connection Scott was in theprocess of getting the necessary security clearance).560 CANNON AIR CONDITIO(NING1. Some bin repair employees weld, and sheet metalworkers can and do weld.2. Some bin repair employees use sledge hammers tostraighten bent metal, and sheet metal workers sometimesdo that.3. Some bin repair employees drive forklift trucks, andsheet metal workers sometimes do that.4. Some bin repair employees use oxyacetylene torchesto heat metal and sheet metal workers sometimes do that.5. The job of the bin repair employees is to repair akind of metal basket and in at least one case a member ofLocal 46 also repaired a kind of metal basket (shoppingcarts). ' oBut comparing the work of Yor-Tex's bin repair em-ployees and the work of Local 46's sheet metal uworkersin that way obscures, rather that clarifies, the relation-ship between the two groups. In fact, there is almost nocommunity of interest whatever between the sheet metalworkers and the bin repair employees.The members of the multiemployer unit of whichC.A.C.'s sheet metal workers are a part are all highlyskilled craftmen. They can and do work largely withoutsupervision, and practically all of their work involvestechnically difficult, nonrepetitive tasks. With minor ex-ceptions the job of the sheet metal worker is to deter-mine the precise nature of the often complex metal fabri-cation that is needed, create that fabrication from sheetmetal and other materials, and then, if appropriate, installit. (Installation alone can, of course, be technically de-manding.) All of that, in turn, demands sound judgment,the ability to select the proper materials and tools, theskills necessary to fabricate selected materials into thenecessary shapes, and the ability to install those fabrica-tions properly.Sheet metal workers from time to time do undertakeless demanding work, such as removing the dents in analready fabricated item; but (a) even there a sheet metalworker will be expected to select tbe tools and tech-niques best suited for the job, and (b) that kind of workis a minor diversion for sheet metal workers. By back-ground, training, interest, and ability, the focus of a sheetmetal worker's energy is on technically difficult work.and, in fact, the members of the multiemployer unit rep-resented by Local 46 spend most of their time on thekinds of work that do call upon their special skills, abili-ties, and training.The contrast between the sheet metal workers andYor-Tex's bin repair employees is considerable. To beginwith, most of the bin repair employees (all but the weld-ers) need have no skills whatever. Further, in keepingwith that background, their work is highly repetitive andinvolves only the simplest chores (cleaning trash out ofthe bins, moving the bins with a forklift truck, straight-ening bent metal with sledge hammers, and dipping thebins into a paint tank using an electric hoist). Yor-Tex'storch operators cannot be wholly deficient in the abilityto learn a technique, since oxyacetylene torches must behandled with care and since the application of too muchheat could damage part of a bin. Nonetheless, the kind of" While the sheet metal worker was a member of Local 46. t Is un-clear A\hether at Ihe time of such work he as a member of the multiem-ployer unit of which CA Cs' sheet metal "orkers are memberstorchwork used on the bins is a job that can be learnedin an hour or so. As far as Yor-Tex's welders are con-cerned, the welding skills needed for the bin repair workare of a much lower level than those demanded of sheetmetal workers, and, in any case. it is clear that the com-munity of interest of Yor-Tex's welders lies with theother bin repair employees.In sum, looking no further than the nature of the workperformed, there is simply no community of interest be-tween sheet metal workers and Yor-Tex's bin repair em-ployees. One group is a group of highly skilled craftmen,most of whose work demands the use of their skills. Theother group, the bin repair employees, are unskilled la-borers doing unskilled, repetitive, closely supervisedchores Beyond that are the following considations:1. There is almost no contact whatever betweenC.A.C.'s sheet metal workers and Yor-Tex's bin repairemployees. Even when the sheet metal workers havework to do at C.A.C's facilities, they work in a separatearea, and most of the time the sheet metal workers are inthe field, not at C.A.C.'s facilities.2. C.A.C. hires its sheet metal workers via Local 46.Yor-Tex hires its bin repair-employees through state pro-grams designed to assist the unemployed and unskilled.3. There is no functional relationship between thework of the sheet metal workers and that of the binrepair employees.4. The bin repair employees have their own foremanwho, with but one minor past exception, in no way su-pervises C.A.C.'s sheet metal workers.5. C.A.C.'s sheet metal workers are paid more thanthree times the wage of Yor-Tex's lowest paid workersand double Yor-Tex's highest paid workers.6. The turnover rate for the bin repair employees isvery high, while sheet metal workers tend to stay withthe same employer for long periods of time.7. Except for a brief period when the bin repair workwas just getting started, there has been no interchange ofemployees or equipment between Yor-Text and its binrepair work, on the one hand, and C.A.C., on the other.Since community of interest is the ultimate test for de-termining whether two groups of employees belong inthe same unit, my conclusion is that, because of the lackof the community of interest between Yor-Tex's binrepair employees and the sheet metal workers represent-ed by Local 46, the two groups do not properly belongin the same unit. Since they do not-and since, accord-ingly, the bin repair employees are not an accretion tothe multiemployer unit of which C.A.C.'s sheet metalworkers are members-neither C.A.C. nor Yor-Tex wasunder any obligation to bargain With Local 46 about theterms and conditions of employment of the bin repairemployees or to comply with the collective-bargainingagreement between the employer association and Local46 in respect to the bin repair employees.CONCLUSIONS OI LAW1. Cannon Air Conditioning and Heating Company,Inc., and Yor-Tex, Inc., are a single "employer" withinthe meaning of Section 2(2) of the Act.5hl1 DECISIONS OF NATI()NAL LAB()OR RELATIONS BOARD2. Yor-Tex's employees are not properly includable inthe bargaining unit of which the sheet metal workers em-ployed by C.A.C. are a part.3. Accordingly, neither C.A.C. nor Yor-Tex violatedSection 8(a)(l) or Section 8(a)(5) of the Act by failing tobargain with the representative of C.A.C.'s sheet metalworkers concerning Yor-Tex's employees or by refusingto apply to those employees the terms of the collective-bargaining agreement applicable to C.A.C.'s sheet metalworkers.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 'The complaint is dismissed in its entirety.I In the event no exceptions are filed as provided by Sec. 10246b ofthe Rules and Regulations of the Natinnal Labor Relations Board. thefindings. conclusions, and recommended Order herein hall, as providedin Sec 12.48 of the Rules and Regulations, be adopted by the Board andhecomce ils findinlgs, conclusions, and Order, and all objections hereto,hall he deemed waived fior all purpolses562